Citation Nr: 1706871	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1951 to June 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note, the Board is construing the Veteran's May 2011 request for reconsideration of the December 2010 decision as a notice of disagreement (NOD) to that decision.  Accordingly, the issue of service connection for tinnitus must be remanded so that a statement of the case (SOC) can be generated.

The Veteran initially requested to have personal hearing before a member of the Board, but withdrew his request.

In this decision, the Board is granting service connection for bilateral hearing loss, and REMANDING entitlement to service connection for tinnitus to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

His hearing loss was caused by his service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

In order to prevail, the Veteran need only show that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the record reflects the Veteran has bilateral hearing loss that is disabling for VA purposes.  

Further, while in service, he was primarily a machinist's mate, which is a specialty that is known as having a high probability of noise exposure.  He also, on occasion, used the 40 mm gun.  He did not have hearing protection.  In a May 2011 statement, he reported that the ship was very noisy and that his sleeping quarters were next to the fireroom, which were very loud.  Although he does not precisely state, it appears he is asserting that he was constantly surrounded by loud noise.   

His STRs show that he complained of ear problems at separation, but he separated with a normal evaluation.  A hearing test was not conducted, but he scored 15/15 on a whispered word test.  Given his complaints in service and the evidence demonstrating noise exposure, the Board finds that an injury in service occurred.

The remaining inquiry is whether his hearing loss is related to his service.  The November 2010 VA examination report notes that a whisper tests are not sensitive to high frequency hearing loss.  The examiner indicated that, without evidence from service or close to separation, he could not provide an opinion without resorting to speculation.  

The Board notes that the VA examiner was not, apparently, notified by VARO staff that a machinist's mate has a high probability of noise exposure.  An addendum was ordered by the RO, but never obtained.

The Veteran attended a private audiogram in September 2010, which also shows hearing loss for VA purposes.  His audiologist opined that his hearing loss probably started in service, and then was possibly aggravated by civilian experiences.  Although this opinion appears to consider his hearing loss as more of a possibility than a probability, the Board nonetheless finds it to have persuasive value, as this examination does not appear to have been conducted in conjunction with his attempt to obtain disability benefits, and the audiologist's statement does show a likely relationship.

Given all the evidence that supports service connection, including his likely exposure due to his military specialty and his personal statements about exposure from his duties, the VA examiner's remark that a normal whisper test is not indicative of normal hearing, and his private audiologist's opinion, the Board finds that service connection should be granted.


ORDER

Service connection is granted for bilateral hearing loss.


REMAND

The Veteran appealed the denial of service connection for tinnitus, but an SOC was not issued.  This claim must therefore be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran and his representative, addressing his disagreement with the denial of service connection for tinnitus.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


